Exhibit 10.1

 

May 28, 2009

 

BNP Paribas, as Lender and Administrative Agent

787 Seventh Avenue

New York, NY 10019

 

Deutsche Bank Trust Company Americas, as Collateral Agent and Depositary Agent

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, NY 10005

 

The Lender parties to the Credit

Agreement (as defined below)

 

Re:                             Limited Consent and Waiver and Amendment under
the Credit Agreement and Account Agreement (each as defined below)

 

Ladies and Gentlemen:

 

1.                                       This request for limited consent and
waiver and amendment (this “Consent”) is delivered to you pursuant to (i) that
certain Credit Agreement, dated as of September 25, 2006 (as amended,
supplemented and modified from time to time, the “Credit Agreement”), among BFE
Operating Company, LLC (“Opco”), Buffalo Lake Energy, LLC (“Buffalo Lake”),
Pioneer Trail Energy, LLC (“Pioneer Trail” and, together with Opco and Buffalo
Lake, the “Borrowers”), Opco, as Borrowers’ Agent (the “Borrowers’ Agent”), the
Lenders party thereto, BNP Paribas, as Administrative Agent and Arranger, and
Deutsche Bank Trust Company Americas, as Collateral Agent and (ii) that certain
Collateral Account Agreement, dated as of September 25, 2006 (as amended,
supplemented and modified from time to time, the “Account Agreement”), among
Borrowers, the Borrowers’ Agent, the Collateral Agent, and Deutsche Bank Trust
Company Americas, as the Depositary Agent (the “Depositary Agent”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

2.                                       The Borrowers hereby acknowledge having
received notice by letter dated May 22, 2009 that: (a) a number of Defaults and
Events of Default under the Credit Agreement have occurred and are continuing as
of the date hereof; and (b) as a result thereof, the Borrowers cannot satisfy
the conditions precedent to borrow funds under the Credit Agreement.

 

3.                                       Section 6.1(a) of the Account Agreement
provides that, on and after the date on which the Depositary Agent has received
a notice of an Event of Default (and this Consent constitutes such a notice of
an Event of Default pursuant to paragraph 9 of this Consent), the Depositary
Agent shall accept all notices and instructions required to be given to the
Depositary Agent pursuant to the Account Agreement only from the Collateral
Agent (acting on the instructions of the Administrative Agent pursuant to the
Credit Agreement) and not from any other Person, and the Depositary Agent shall
not withdraw, dispose of, transfer, pay or otherwise distribute any monies in
any of the Accounts except pursuant to notices and instructions from the

 

--------------------------------------------------------------------------------


 

Collateral Agent (acting on the instructions of the Administrative Agent
pursuant to the Credit Agreement).

 

4.                                       The Borrowers are in immediate need of
funds for the purposes and in the amounts specified in Exhibit A and therefore
hereby request the Lenders to permit the transfers set forth in paragraph 5
below.

 

5.                                       Notwithstanding anything to the
contrary contained in Section 6.1(c) or any other provision of the Account
Agreement but subject to the proviso below in this paragraph, the Collateral
Agent (acting on the instructions of the Administrative Agent) hereby instructs
the Depositary Agent to not withdraw, dispose of, transfer, pay or otherwise
distribute any monies in any of the Accounts except pursuant to Sections
4.2(a)(iv), 4.2(a)(v)(A), 4.2(b), 4.2(d), 4.2(e), 4.3(b), 4.4 and 4.5 of the
Account Agreement in accordance with a certificate provided in conformity with
the requirements of the Account Agreement for such purpose, unless the
Depositary Agent shall have been instructed otherwise in writing by the
Collateral Agent (acting on the instructions of the Administrative Agent), in
the order of priority set forth in such Sections; provided, however, that the
Depository Agent may only make transfers out of the Payment Accounts pursuant to
Section 4.3(b) from funds on deposit in the Payment Accounts on the date hereof
and solely for the uses and in the amounts specified in Exhibit A.  The
foregoing consent and waiver shall expire on May 31, 2009 unless otherwise
extended by a written consent of the Required Lenders or terminated earlier by a
written notice from the Administrative Agent.

 

6.                                       Exhibit B hereto sets forth the current
balances in each of the Accounts as of the date hereof.

 

7.                                       The parties hereto agree that
Section 4.2(b) of the Account Agreement is hereby amended by replacing
“Section 4.2(a)(iii)” appearing in the third line with “Section 4.2(a)(iv)”.

 

8.                                       Notwithstanding anything provided
herein or in the Financing Documents, the Borrowers acknowledge and agree that:
(a) the foregoing waivers and instructions provided herein may be modified or
revoked at any time upon unilateral notice from the Administrative Agent (acting
in its sole discretion), except that the extension of the expiration date of the
waiver contained in paragraph 5 above shall require the prior written consent of
the Required Lenders; (b) the Construction Budget in effect on the date hereof
is hereby suspended for all purposes and the Borrowers may not request a
Borrowing in accordance with such Construction Budget unless otherwise approved
in writing by the Required Lenders; and (c) the Borrowers may not request any
transfers, withdrawals or payments under the Account Agreement except as
provided in this Consent.

 

9.                                       The Collateral Agent and Depositary
Agent hereby agree that this Consent shall be deemed to constitute a written
“Notice of Default”: (a) from the Lenders pursuant to Section 8.5(b) of the
Credit Agreement (in the case of the Collateral Agent) and (b) from the
Administrative Agent pursuant to Section 6.1(a) of the Account Agreement (in the
case of the Depositary Agent).

 

10.                                 The Lenders and Agents (collectively the
“Lender Parties”) provide this Consent (i) without prejudice to any of the
Lender Parties’ rights under the Credit Agreement, the other

 

2

--------------------------------------------------------------------------------


 

Financing Documents and/or under applicable law, all of which rights and
remedies are specifically reserved and (ii) without prejudice to the Borrowers’
continuing obligations under the Credit Agreement, all of which remain in full
force and effect.

 

11.                                 On its own behalf and on behalf of the other
Lender Parties, the Administrative Agent hereby expressly reserves all of the
Lender Parties’ respective individual and collective rights and remedies under
the Credit Agreement, the other Financing Documents and applicable law,
including, without limitation, with respect to the existence of any Defaults or
Events of Default under the Credit Agreement, and the remedies available under
Section 7.2(b) thereof.  The Lender Parties (i) have not waived and do not
intend to waive any existing or future Defaults or Events of Default under the
Credit Agreement, and (ii) are not obligated in any way, and have not agreed, to
“stand still” or in any respect forbear from individually or collectively
enforcing rights or remedies under the Credit Agreement, any other Financing
Document or under any applicable law, all of which rights and remedies are
expressly reserved by the Lender Parties, including the right to exercise any
remedies in respect of the Events of Default described hereunder.  No oral
communication, course of conduct, past or future forbearance on the part of any
of the Lender Parties should be viewed as a limitation upon or waiver of the
absolute right and privilege of the Lender Parties in exercising remedies that
currently or may in the future exist, and any single or partial exercise of any
right or remedy under the Financing Documents shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.

 

12.                                 Pursuant to Section 9.12(a) of the Credit
Agreement, the Lenders hereby authorize and direct the Administrative Agent, the
Administrative Agent (acting upon instructions of the Required Lenders) hereby
authorizes and directs the Collateral Agent and the Collateral Agent hereby
authorizes and directs the Depositary Agent, to execute and deliver this Consent
and any other documents which may be reasonably necessary to give effect to this
Consent.

 

13.                                 Except as expressly amended hereby, all
terms and conditions contained in the Credit Agreement and all other Financing
Documents shall remain unchanged and in full force and effect in accordance with
their respective terms.

 

14.                                 THIS CONSENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

15.                                 This Consent shall become effective as of
the date first written above (the “Effective Date”) upon the following
conditions having been fully satisfied:  (a) the Required Lenders shall have
executed and delivered (including by way of facsimile or electronic “pdf”
format) to the Administrative Agent duly executed counterparts of this Consent
and (b) the Administrative Agent, the Collateral Agent and the Depositary Agent
shall have executed and delivered duly executed counterparts of this Consent.

 

16.                                 The parties hereto agree that this Consent
may be executed in counterparts.

 

3

--------------------------------------------------------------------------------


 

{signature pages follow}

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized, have
caused this letter to be duly executed and delivered as of the date first above
written.

 

 

BFE OPERATING COMPANY, LLC,

 

as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BUFFALO LAKE ENERGY, LLC,

 

as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PIONEER TRAIL ENERGY, LLC, as

 

Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BFE OPERATING COMPANY, LLC,

 

as Borrowers’ Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

STANDARD CHARTERED BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AGFIRST FARM CREDIT BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT SERVICES OF AMERICA,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,
as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AMARILLO NATIONAL BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT BANK OF TEXAS,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-IB, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-II, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-III, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Collateral Agent and Depositary Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BNP PARIBAS, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO CONSENT

 

PERMITTED OPERATION AND MAINTENANCE EXPENSES UNDER CONSENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO CONSENT

 

OUTSTANDING BALANCES IN ACCOUNTS

 

--------------------------------------------------------------------------------